EXHIBIT 99.1 Filed by Horizon Bancorp (0-10792) Pursuant to Rule 425 under the SecuritiesAct of 1933 Subject Company: Heartland Bancshares, Inc Welcome Shareholders Horizon’s Annual Meeting Forward-Looking Statements This presentation may contain forward-looking statements regarding the financial performance, business, and future operations of Horizon Bancorp and its affiliates (collectively, “Horizon”). For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events and are not guarantees of future results or performance. As a result, undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions, and although management believes that the expectations reflected in such forward-looking statements are accurate and reasonable, actual results may differ materially from those expressed or implied in such statements. Risks and uncertainties that could cause our actual results to differ materially include those set forth in “Item 1A Risk Factors” of Part I of Horizon’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Statements in this presentation should be considered in conjunction with such risk factors and the other information publicly available about Horizon, including the information in the filings we make with the Securities and Exchange Commission. Horizon does not undertake, and specifically disclaims any obligation, to publicly release any updates to any forward-looking statement to reflect events or circumstances occurring or arising after the date on which the forward-looking statement is made, or to reflect the occurrence of unanticipated events, except to the extent required by law. Thomas H. Edwards President & Chief Operating Officer Horizon’s Sound Credit Culture and Asset Quality Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Business Focus –Average Commercial Loan Size Approximately $225,000 –Sweet Spot - Retail and Business Focus •We Manage Lending Limits –House Limit $10 million –Legal Limit > $20 million –Seven Loan Relationships with Balances > $5 million •Independent Loan Review Investment Portfolio is Managed for Liquidity - Not Yield Primary Focus •Agencies •Municipal − General Obligation − National in Scope − Diversify Risk − $10 Million Maximum Per State (Except IN) − Reduced Position in High Risk States Loans Past Due 30 to 89 Days Provision Expense Declining As Non-Performing Loans Stabilize Source: FDIC Uniform Bank Performance Reports as of 12/31/11.Peer is a custom group of 16 publicly traded banks headquartered in the state of Indiana.National peer group consists of insured commercial banks having assets between 1 billion and 3 billion. 1st Qtr. Non-Performing Loans Plus OREO to Gross Loans Plus OREO Craig M. Dwight Chief Executive Officer A Company on the Move Horizon’s Story Financial Strength Consistent Performance Superior Returns Stable Growth Corporate Profile •Shares Outstanding 4.9 Million •Market Cap (1)$125.0 Million •Total Assets (2)$1.5 Billion •Total Deposits (2) $1.1 Billion •Locations 24 •Ownership (2) –Insiders 10% –Employee Benefit Plans16% –Institutional & Mutual Funds21% (1) Based on price at the close of business on April 30, 2012 at $25.17 per common share (2) Total assets, deposits and inside ownership as of March 31, 2012 24 Current Locations State of the Banking Industry & Economic Outlook Regional Earnings are Improving Year Indiana Michigan -$321.0 -$101.5 -$663.0 -$ 57.2 -$2,128.7 In Millions Source: UBPR for States of IN & MI, represents aggregate earnings for all banks in each state Source: www.fdic.gov - YTD 2012 through April 20th actual 17 failed banks annualized pace for 2012 is51 failed banks Total # Banks Failed 2000 to YTD 2012 492 Total # Banks Failed 1980 to 1992 2,870 Economic Outlook Slow Growth • Eleven Straight Quarters of Increasing Economic Activity • Slow GDP Growth - 2% to 3% Per Annum • Fed Funds Rate - to be Maintained at Exceptionally Low Levels through 2014 • Declining Unemployment Rates • Declining Loan Default Rates • Election Year - Expect No Major Changes Horizon’s Financial Strength, Consistent Performance & Stable Growth CAGR 10.65% Source: UniformBank Performance Reports.Indiana and Michigan are state averages for all insured commercial banks.National is all insured commercial banks with assets between $1 billion and $3 billion. As Measured By Return On Average Assets Record Earnings First Quarter 2012 Core Funding CAGR 7.19% Loans CAGR 8.04% A Company on the Move
